Exhibit 99.1 600 Travis Street Suite 5200 Houston, Texas 77002 Contact: Roland O. Burns Chief Financial Officer (972) 668-8811 Web site: www.boisdarcenergy.com NEWS RELEASE For Immediate Release BOIS d'ARC ENERGY, INC. REPORTS FOURTH QUARTER AND ANNUAL 2007 FINANCIAL AND OPERATING RESULTS HOUSTON, TEXAS, February 11, 2008– Bois d'Arc Energy, Inc. ("Bois d'Arc" or the "Company") (NYSE: BDE) today reported financial and operating results for the quarter and year ended December 31, 2007. Fourth Quarter and Annual 2007 Financial Results Bois d'Arc reported net income of $28.1 million, or 42¢ per diluted share, for the three months ended December 31, 2007 as compared to 2006's fourth quarter net income of $11.9 million, or 18¢ per diluted share.The strong growth in profits in the quarter was driven primarily by production growth and improved oil and gas prices.Bois d'Arc's production in the fourth quarter of 2007 increased to 10.7 billion cubic feet equivalent of natural gas ("Bcfe"), 20% higher than production of 8.9 Bcfe in the fourth quarter of 2006.Bois d'Arc's average realized oil price in 2007's fourth quarter of $91.51 per barrel increased 58% over 2006's fourth quarter average oil price of $57.77 per barrel.The Company's average realized natural gas price of $7.48 per Mcf in 2007's fourth quarter was 10% higher than the $6.78 per Mcf realized in 2006's fourth quarter.The growth in production combined with stronger oil and gas prices resulted in a 51% increase in Bois d'Arc's fourth quarter oil and gas sales to $100.2 million from $66.3 million in 2006's fourth quarter.The higher revenues also drove cash flow higher in the quarter.Operating cash flow (before changes in working capital accounts) of $70.7 million in the fourth quarter was 57% higher than 2006's fourth quarter cash flow of $45.0 million.EBITDAX, or earnings before interest, taxes, depreciation, depletion, amortization, exploration expense and other noncash expenses increased 63% to $81.8 million over 2006's fourth quarter EBITDAX of $50.1 million. For the year ended December 31, 2007, Bois d'Arc reported net income of $78.7 million or $1.17 per diluted share as compared to net income of $55.0 million (84¢ per diluted share) for the year ended December 31, 2006.Oil and gas sales for 2007 increased 40% to $355.5 million as compared to $254.7 million for 2006.Production in 2007 of 42.2 Bcfe increased 34% over 2006 production of 31.5 Bcfe.Prices realized by the Company during 2007 averaged $7.19 per Mcf of natural gas and $74.15 per barrel of oil as compared to $7.13 per Mcf of natural gas and $64.66 per barrel of oil in 2006.Operating cash flow (before changes in working capital accounts) in 2007 was $261.8 million as compared to $181.2 million in 2006.EBITDAX totaled $291.2 million in 2007 as compared to $197.2 million in 2006. 2007 Drilling Results Bois d'Arc made capital expenditures of $206.9 million during 2007 for its exploration and development activities and spent an additional $7.0 million on geological and geophysical costs primarily for 3-D seismic data acquisition.Bois d'Arc successfully replaced 228% of 2007's production primarily through its 2007 drilling program and improved recovery resulting from the successful M-8 sand water flood project at the Ship Shoal 113 unit.In 2007, Bois d'Arc drilled seven (6.6 net) successful wells out of a total of 15 (12.0 net) wells drilled with eight (5.4 net) dry holes.The largest discoveries made in 2007 included a well drilled at Ship Shoal block 93, which proved up the "Walleye" prospect, a second well drilled at South Timbalier block 75 which extended its "Doc Holliday" discovery made in 2005, and the ultra deep well drilled at South Timbalier block 81 which proved up the "Butch Cassidy" prospect.Bois d'Arc also drilled three successful wells as part of its M-8 sand water flood project in the Ship Shoal 113 unit. During the fourth quarter of 2007, Bois d'Arc drilled a successful development well at Ship Shoal block 119 with the OCS-G 69 #25 well which was drilled to a depth of 10,108 feet and encountered 89 net feet of pay sands in three commercial reservoirs. Bois d'Arc's 2008 drilling program is off to a strong start with two successful development wells.The OCS-G 24922 #1 at Ship Shoal block 97 was drilled to a depth of 12,983 feet and encountered 71 net feet of pay in two high quality sands.First production for the well is expected in February.Bois d'Arc has a 78% working interest in this well.The second successful development well was drilled to test the "Perch" prospect at Ship Shoal block 120.The OCS-G 24926 #1 was drilled to a depth of 5,000 feet to develop multiple previously proven undeveloped shallow gas reservoirs within the Ship Shoal block 113 field area.The well encountered 109 feet of pay in eight objective sands.First production for the well is expected in the second quarter.Bois d'Arc has a 100% working interest in this well.Bois d'Arc is currently drilling an 18,500 foot exploratory well to test its "Chinook" prospect at South Pelto block 21. This press release may contain "forward-looking statements" as that term is defined in the Private Securities Litigation Reform Act of 1995.Such statements are based on management's current expectations and are subject to a number of factors and uncertainties which could cause actual results to differ materially from those described herein.Although the Company believes the expectations in such statements to be reasonable, there can be no assurance that such expectations will prove to be correct. Bois d'Arc Energy is a growing independent exploration company engaged in the discovery and production of oil and natural gas in the Gulf of Mexico.The Company's stock is traded on the New York Stock Exchange under the symbol "BDE". BOIS d'ARC ENERGY, INC. CONSOLIDATED OPERATING RESULTS (In thousands, except per share amounts) Three Months Ended December 31, Year Ended December 31, 2007 2006 2007 2006 Oil and gas sales $ 100,245 $ 66,274 $ 355,460 $ 254,710 Operating expenses: Oil and gas operating 16,282 15,601 58,841 53,400 Exploration 2,982 2,390 36,040 18,708 Depreciation, depletion and amortization 29,712 24,971 115,285 77,591 Impairment — 200 344 1,632 General and administrative, net 5,830 2,462 14,869 11,374 Total operating expenses 54,806 45,624 225,379 162,705 Income from operations 45,439 20,650 130,081 92,005 Other income (expenses): Interest income 115 89 512 330 Other income 152 128 541 597 Interest expense (1,985 ) (2,168 ) (9,033 ) (6,696 ) Total other expenses (1,718 ) (1,951 ) (7,980 ) (5,769 ) Income before income taxes 43,721 18,699 122,101 86,236 Provision for income taxes (15,584 ) (6,823 ) (43,431 ) (31,212 ) Net income $ 28,137 $ 11,876 $ 78,670 $ 55,024 Net income per share: Basic $ 0.43 $ 0.18 $ 1.20 $ 0.87 Diluted $ 0.42 $ 0.18 $ 1.17 $ 0.84 Weighted average common and common stock equivalent shares outstanding: Basic 65,676 65,128 65,392 63,391 Diluted 67,574 66,831 67,224 65,278 BOIS d'ARC ENERGY, INC. CONSOLIDATED OPERATING RESULTS (In thousands) Three Months Ended December 31, Year Ended December 31, 2007 2006 2007 2006 Cash flow from operations: Net cash provided by operating activities $ 68,670 $ 40,438 $ 244,673 $ 178,409 Excess tax benefit from stock-based compensation 71 — 94 29 Increasein accounts receivable 8,012 10,604 3,498 4,628 Increase (decrease) in prepaid expenses (2,513 ) (1,875 ) (2,682 ) 1,300 Decrease (increase) in accounts payable and accrued expenses (3,512 ) (4,187 ) 16,204 (3,172 ) Cash flow from operations $ 70,728 $ 44,980 $ 261,787 $ 181,194 EBITDAX: Net income $ 28,137 $ 11,876 $ 78,670 $ 55,024 Interest expense 1,985 2,168 9,033 6,696 Income tax expense 15,584 6,823 43,431 31,212 Depreciation, depletion and amortization 29,712 24,971 115,285 77,591 Impairment — 200 344 1,632 Stock-based compensation 3,368 1,665 8,373 6,377 Exploration expense 2,982 2,390 36,040 18,708 EBITDAX $ 81,768 $ 50,093 $ 291,176 $ 197,240 As of December 31, 2007 2006 Balance Sheet Data: Cash and cash equivalents $ 18,841 $ 9,487 Other current assets 47,461 47,307 Property and equipment, net 887,270 827,795 Other 3,064 912 Total assets $ 956,636 $ 885,501 Current liabilities $ 47,377 $ 68,868 Long-term debt 80,000 100,000 Deferred income taxes 181,667 151,959 Reserve for future abandonment costs 45,094 48,064 Stockholders' equity 602,498 516,610 Total liabilities and stockholders' equity $ 956,636 $ 885,501 BOIS d'ARC ENERGY, INC. CONSOLIDATED OPERATING RESULTS (In thousands, except per unit amounts) Three Months Ended December 31, 2007 2006 Oil production (thousand barrels) 438 350 Gas production (million cubic feet – Mmcf) 8,050 6,795 Total production (Mmcfe) 10,676 8,894 Oil sales $ 40,051 $ 20,206 Gas sales 60,194 46,068 Total oil and gas sales $ 100,245 $ 66,274 Average oil price (per barrel) $ 91.51 $ 57.77 Average gas price (per thousand cubic feet – Mcf) $ 7.48 $ 6.78 Average price (per Mcf equivalent) $ 9.39 $ 7.45 Lifting cost(1) $ 16,282 $ 15,601 Lifting cost (per Mcf equivalent) $ 1.53 $ 1.75 Oil and gas capital expenditures: Acquisition of producing properties $ — $ 978 Leasehold costs 7,186 (137 ) Exploration drilling 6,957 24,780 Development drilling 5,212 765 Other development costs 20,439 26,426 Total $ 39,794 $ 52,812 (1)Includes production taxes of $775and $353 for the three months ended December 31,2007 and 2006, respectively. Year Ended December 31, 2007 2006 Oil production (thousand barrels) 1,671 1,383 Gas production (million cubic feet – Mmcf) 32,186 23,183 Total production (Mmcfe) 42,211 31,481 Oil sales $ 123,895 $ 89,421 Gas sales 231,565 165,289 Total oil and gas sales $ 355,460 $ 254,710 Average oil price (per barrel) $ 74.15 $ 64.66 Average gas price (per thousand cubic feet – Mcf) $ 7.19 $ 7.13 Average price (per Mcf equivalent) $ 8.42 $ 8.09 Lifting cost(2) $ 58,841 $ 53,400 Lifting cost (per Mcf equivalent) $ 1.39 $ 1.70 Oil and gas capital expenditures: Acquisition of producing properties $ — $ 19,156 Leasehold costs 8,913 1,971 Exploration drilling 89,232 128,983 Development drilling 46,480 23,360 Other development costs 62,238 71,140 Total $ 206,863 $ 244,610 (2)Includes production taxes of $2,495and $1,577 for the year ended December 31,2007 and 2006, respectively.
